DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20060100618 A1) in view of Kawate (US 20080156437 A1).
Regarding claim 1
However Chan fails to specifically teach the electrode comprising: a flexible electrically-insulating substrate, comprising a substrate surface; a layer of an electrically-conducting metal covering at least part of the substrate surface; a metallic sheet, comprising an inner sheet surface, and an outer sheet surface shaped to define multiple depressions; and an adhesive, which fills the depressions and bonds the outer sheet surface to the layer of the electrically- conducting metal.  
Kawate further teaches a method for connecting a flexible printed circuit board to another electrically conducted element, such as an additional circuit board. Kawate further teaches this electroconductive connection as comprising: a flexible electrically-insulating substrate (Fig. 4C; flexible printed circuit board 10 comprises a resin film 1), comprising a substrate surface; a layer of an electrically-conducting metal (Fig. 4C; connection parts 3) covering at least part of the substrate surface; a metallic sheet (Fig. 4C; connection parts 33, wherein the term “sheet” is being interpreted under the definition “a broad relatively thin surface, layer, or covering”, and the term “depression” is being interpreted under the definition “a sunken or hollow place on a surface”), comprising an inner sheet surface, and an outer sheet surface shaped to define multiple depressions; and an adhesive (Fig. 4C; thermosetting adhesive film 30 is present between the connection parts 3 and connection parts 33 for establishing contact between said connection parts), which fills the depressions and bonds the outer sheet surface to the layer of the electrically- conducting metal.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Kawate into the device of Chan, as a use of a known technique to improve similar devices in the same way, as Kawate and Chan both teach the use of connecting flexible circuit boards and electrical elements in electronic devices. Kawate further teaches the benefit of utilizing these connection means, as overcoming known issues within the conventional connecting means, such as short-circuiting due to low physical strength, creating poor connection stability between connection parts. 
Regarding claim 2, Chan further teaches the apparatus according to claim 1, wherein the substrate and the sheet are shaped to define an interior lumen that is at least partly enclosed by the inner sheet surface (Fig. 2B and Para. [0033] discusses the multi-layered flex circuit assembly as being formed into concentric cylinders).  
Regarding claim 5, Chan further teaches the apparatus according to claim 1, wherein the substrate and the sheet are shaped to define a ring (Para. [0038] discusses the electrodes as being shaped in a coiled groove formation, creating a spring-like electrode component).  

Claims 3, 4, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20060100618 A1) in view of Kawate (US 20080156437 A1) further in view of Papaioannou (US 20160184008 A1).
Regarding claim 3, Chan/ Kawate fail to teach the apparatus according to claim 2, wherein the substrate and the sheet are shaped to define a thimble. Papaioannou teaches a catheter with a tip electrode comprised of a substrate and a variety of metallic layers for ablating tissue.  Papaioannou further teaches the catheter wherein the substrate and the sheet are shaped to define a thimble (Fig. 4; tip electrode 36 is shown as being cylindrical with a dome shaped distal portion).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Papaioannou into the device of Chan/Kawate as Papaioannou teaches (Para. [0015]) the use of a dome tip electrode for the purpose of providing uniform irrigation through a porous substrate portion. 
Regarding claim 4, Papaioannou further teaches the apparatus wherein the distal end of the probe comprises a flow diverter (Fig. 4; irrigation tubing 50 is located within the distal end of the catheter body, extending from the control handle 16 through the central lumen 18 of the catheter body 12, through the second through hole 52 and into the chamber 37 of the substrate 38) configured to 
Regarding claim 6, Papaioannou further teaches the apparatus wherein the substrate and the sheet are shaped to define an arc (Fig. 5A-D shows a variety of micro-electrode configurations, such as a distal tip circular surface micro-electrode) It would have been obvious to a person having ordinary skill in the art before the effective filing date, as further discussed by Papaioannou in Para. [0059] as a variety of shapes may be used based on any desired plurality of configurations or orientations for creating a desired effect.  
Regarding claim 7, Papaioannou further teaches the apparatus wherein the sheet comprises cobalt chromium (Para. [0014] discusses using cobalt-chromium for ablation procedures). It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Papaioannou into the device of Chan/Kawate as Papaioannou teaches (Para. [0014]) the beneficial use of cobalt-chromium, as being safe for use in procedures which assess lesions formed in real time, such as magnetic resonance imaging (MRI). 
Regarding claim 8, Papaioannou further teaches the apparatus wherein the electrically- conducting metal comprises gold (Para. [0014[). It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Papaioannou into the device of Chan/Kawate as Papaioannou teaches the beneficial use of gold, as being safe for use in procedures which assess lesions formed in real time, such as magnetic resonance imaging (MRI). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20060100618 A1) in view of Kawate (US 20080156437 A1) further in view of Bolcavage (US 20110014060 A1).
Regarding claim 9, Chan/Kawate fail to teach the apparatus wherein each of the depressions has a circular perimeter. Bolcavage teaches an article including an array of features formed in a substrate and coated with a coating layer. Bolcavage further teaches (Para. [0064]) the substrate including an array of discrete features including a plurality of circular depressions formed within said substrate. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bolcavage into the device of Chan/Kawate as Bolcavage teaches the benefit of features increasing the surface area in order to promote adhesion between materials.  

Response to Arguments
Applicant’s arguments, see page 2 of arguments and remarks, filed 10/08/2021, with respect to the rejections of claim(s) 1, 2, 5, 6, and 9 under Scott have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Chan (US 20060100618 A1)/ Kawate (US 20080156437 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794